Morton, J.
In this case the contract in issue and on trial was the contract by which the plaintiff leased to the defendant the land in question. The plaintiff’s right to maintain his action depended upon the question whether by the terms of this contract rent was in arrear at the time he gave the defendant notice to quit. If this contract was made with the wife of the defendant in his absence, she was a competent witness under the provisions of the St. of 1865, c. 207, § 2. If it was not made with her in her husband’s absence, she was not a competent witness. The plaintiff testified that .the contract was made with the defendant, his wife being present. The defendant testified that his wife made the contract, without stating whether in his presence or not. The defendant then offered his wife as a witness, and she was rejected by the court.
The fact upon which the competency of the wife depended was in dispute. It is clear that this fact must be settled in some mode before the question of her competency, that is, of her legal right and capacity to testify, could be decided. The question, whether a witness is competent, is, in its nature, a preliminary one, which must be decided by the presiding judge, unless in his discretion he sees fit to call in the aid of the jury. Formerly, oefore the disqualification of witnesses by reason of crime, or interest, or want of religious belief, was removed by statute, questions of this nature were of very frequent occurrence; and it was uniformly held that the question of the competency of a witness must first be tried by the court, either by examining the witness on his voir dire, or by testimony aliunde, before he could be sworn in chief and be permitted to testify to the jury. 1 Greenl. Ev. § 425. Dole v. Thurlow, 12 Met. 157. Commonwealth v. Hills, 10 Cush. 530. In the modern practice, ques*549tians of the competency of witnesses often arise in which the presiding judge is required to decide issues of fact, upon which their capacity to testify depends. It would be impracticable to submit these preliminary and collateral issues to the jury. Kendall v. May, 10 Allen, 59. The authorities cited above also fully establish the principle that in such cases the decision of the presiding judge of an issue of fact is final and not open to exception. See also Commonwealth v. Morrell, 99 Mass. 542; Commonwealth v. Mullins, 2 Allen, 295.
These considerations are decisive of the present case. The ruling that the defendant’s wife was not a competent witness necessarily involved and depended upon the decision by the presiding judge of an issue of fact which cannot be revised by this court. Exceptions overruled.